JOVINCE DE L'EQUATEUR

CIRCONSCRIPTION FONCIERE DE MBANDAKA Mbandaka, le... Fe mie
Division des titres Immobilers
B.P. 1005
MBANDA NOR MAR OS2402 RSS
EX KA à Mensieur le Directeur général
bjet : à de la Seciété plantations eÙ—
ojet de contrat à signer yuileries du Cenge 5° (œuc)

srcelle N°... 199
erroné steel 8

EINHES H_A S À
Mensieur,

j'ai l'honneur de vous faire parvenir
en annexe, un projet de contrat de concession perpétuelle en double exemplaire
que je vous prie de me renvoyer dûment revêtu de votre signature sous la
rubrique « L' EMPEYTEOTS . » au bas du dernier feuillet avec indication de
preuve de paiement.

, Les frais à payer S plèvent à la somme de

g) Intérêt de retard (40%)
h) Prix de référence ( 25 ans

D Fç 210.700 M a ere Congolais dont les détails ci-après :
a) Taxe contrat - 22.500 FC 22
b) Taxe d'enregistrement = 22-500 FC
c) Taxe PV. de constat = 13,500 FG
a) Taxe P.V. de mesurage = 15-500 FC
e) Taxe croquis = 8000 FC
f) Loyers impayés de = FC
F

210.700 FC

Montant que je vous invite à verser 8ù
Ce Congo sur présentation de la note
compte N°200308 Ghez la Banque Centrale du

de Derception dûment établie par l'ordonnateur de la DGRAD (ou de la DGREQ)
attaché à la Division des Titres immobiliers 4 Mbandaka.

L'assurance de ma considérah®® distinguée.

Lieu-dit : HEALA
Commune de : k
Territeire de : INGENDE
Ville de É

DEMOCRATIQUE DU CONGO

FE ir L'EQUATEUR

BTLON FONCIERE DE MBANDAKA

WDES TITRES IMMOBILIERS -
1.005 - MBANDAKA

RAT D’ EMPHYTEOSE N° D8IE. 655 DU
YERME DE BAIL: VINGT - CINQ (25) A

; du eprésentée par .Le. cn

Démocratique du Congo, FE
Hs agissant en vertu des pouvoirs qui lui Son
° 73-148 du 20 juillet 1974 portant !

3 l'portant régime générale des biens,
difiée et complétée à ce jo

LAR REPUBLIQUE ”: de premier part, ,

.êe
par l'artide :
écution dE

ATIONS, E q HUILERTES pu CON
ére € N EP Cr PTS
siées gecila au mumére 1 ée l'avenue
a Cenmune de ls genbe à Kins
PR nee WUANTISA

d
Le
8
re
LS
æ
LS

ee
mme TT Es ;
D LE Rpublique S'Toncede au mesne 06 de ETSRTE GEL Qur accept me
d'empnytéote sur une parcele1g%, terre à usage _AGRIC ra ï
supeificie à de 15 160 it! Fer portant
nero A09 TT du plan cadastre al de a localité : -SSALA à
st dont les limites. sont représentées. D iséré ‘ane au none ü
exé dressé à l'(8C échelle de 1 à29e
ntrat n° D8/E 25 /09/205 expire
ina (25) 8nS ue ee: prenant
jr ne duree

at fait SU: ite au CO

2 pt ésent contr
"3 pour UN t

a pont | re il

. êté M |

des
et de pardicipalon ainsi qu

de poursuivre \a
NT remophyté0se ©
UXIEME ET DERNIER FEUILLET DU CONTR

L'emphytéote ne peut changer la d
réalable de l'autorité qui accorde 1@ drOit....te
ne résulte pas des dispositions ci-dessus
régi par les dispositions
‘exécution, telle que moël

et p
Pour tout ce QU
reprises, le présent contrat est
à - À

AT D'EMPHYTEOSE N° DBIE PE

estination du terrain Sans Y'autorisalion €

de la Loi n°
ifiée et complétée à ce jour

xpresse

75.021 du 20

e -
7 0689451

